UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2327



W&M PROPERTIES, INCORPORATED OF VIRGINIA,
d/b/a Merrifield Village Apartment Company,

                                               Plaintiff - Appellee,

          versus


CAROLYN A. MILLIGAN; JOHNNY MILLIGAN,

                                           Defendants -   Appellants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-04-981-1)


Submitted:   January 13, 2005             Decided:   January 19, 2005


Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carolyn A. Milligan, Johnny Milligan, Appellants Pro Se. Andrew
Greenleaf Lawrence, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Johnny L. Milligan and Carolyn A. Milligan seek to appeal

the   district   court’s   order   granting   plaintiff’s   motion   and

remanding this action to state court because the notice of removal

was not timely filed and for lack of federal jurisdiction.           The

district court’s remand order is not reviewable.        See 28 U.S.C.

§ 1447(d) (2000).     We therefore dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                              DISMISSED




                                   - 2 -